Case 1:20-cr-00068-DLH Document 208 Filed 06/29/20 Page 1 of 1

coy a
Case 1:20-cr-00065-JLH *SEALED* Document 47 Fileu v6/04/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

v. )
Terrance Jaland Blue Case No. 1:20-cr-68-23
)
)
Defendant
ARREST WARRANT

 

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Terrance Jaland Blue ,

who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment ( Superseding Indictment O Information © Superseding Information © Complaint
C1 Probation Violation Petition ( Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances

 

Date: 06/04/2020, /s/ Carla Schultz

lssuing officer’s signature

 

City and state: Bismarck, ND Carla Schultz, Deputy Clerk

 

Printed name and title

 

Return

 

 

This warrant aE ML on (date) é 4. / cg2w , and the person was arrested on (date) &: 2H, 282 -

at (city and state) Detre i .

Date: hs, evie a

——=-iresting officer’s signature

fl Thyse  -UsM

Printed name and title

 

 

 

 
